Fish, J.
Where the condition in a criminal recognizance, headed, “ Georgia, Coflee County,” was that the principal should “make his appearance at the next "term of the superior court, . . to answer any indictment the grand jury may prefer against him, for disturbing divine worship at the A. M. E. church at Wilsonville, Ga.,” it was not erroneous, upon the trial in a proceeding to forfeit the recognizance, to admit the following evidence : the recognizance itself ; an accusation in the city court of Douglas, in Coffee county, of same date as the recognizance, and charging the principal therein with havingcommitted the offense designated in the recognizance, at the time and place therein named, and in Coffee county ; an indictment found in the superior court of Coffee county, at the term thereof held next after the date of the recognizance, charging such principal with the commission, in Coffee county, of the offense named in the accusation and the recognizance, and at the same time and place, and also testimony of the solicitor of the city court, to the effect that, when the accusation was preferred in the city court, the accused demanded indictment by the grand jury, and he and his surety, who was present, had the recognizance prepared and executed ; — the surety objecting to the admission of the recognizance in evidence, “ upon the ground that there was a variance between the instrument sought to be introduced and the one declared on in the scire facias; to the accusation and indictment, upon the ground that they were immaterial and irrelevantand to the testimony of the solicitor, upon the ground that ‘1 parol contemporaneous evidence is inadmissible to contradict or vary the terms of a valid written instrument.” Colquitt v. Bond, 69 Ga. 351; Sasser v. McDaniel, 73 Ga. 547.

Judgment affirmed.


All the Justices concurring.